
	

113 S676 IS: Identity Theft and Tax Fraud Prevention Act of 2013
U.S. Senate
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 676
		IN THE SENATE OF THE UNITED STATES
		
			April 9, 2013
			Mr. Nelson (for himself,
			 Mrs. Feinstein, Mr. Schumer, and Mr.
			 Cardin) introduced the following bill; which was read twice and
			 referred to the Committee on
			 Finance
		
		A BILL
		To prevent tax-related identity theft and tax
		  fraud.
	
	
		1.Short
			 title, etc
			(a)Short
			 titleThis Act may be cited
			 as the Identity Theft and Tax Fraud
			 Prevention Act of 2013.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title,
				etc.
					TITLE I—Protecting victims of tax-related identity
				theft
					Sec. 101. Expedited refunds for identity theft
				victims.
					Sec. 102. Single point of contact for identity theft
				victims.
					Sec. 103. Enhancements to IRS PIN Program.
					Sec. 104. Electronic filing opt out.
					TITLE II—Shutting down abusive identity theft and tax fraud
				schemes
					Sec. 201. Restrictions on ability to use prepaid cards for tax
				fraud.
					Sec. 202. Limitation on multiple tax refunds to the same
				account.
					TITLE III—Adding critical new protections to safeguard social
				security numbers
					Sec. 301. Restriction on access to the death master
				file.
					Sec. 302. Prohibiting the display of Social Security account
				numbers on newly issued Medicare identification cards and communications
				provided to Medicare beneficiaries.
					Sec. 303. Prohibition of the display, sale, or purchase of
				Social Security numbers.
					Sec. 304. Criminal penalties for the misuse of a Social
				Security number.
					Sec. 305. Civil actions and civil penalties.
					TITLE IV—Strengthening laws and improving enforcement against
				tax-related identity theft
					Sec. 401. Criminal penalty for using a false identity in
				connection with tax fraud.
					Sec. 402. Increased penalty for improper disclosure or use of
				information by preparers of returns.
					Sec. 403. Authority to transfer Internal Revenue Service
				appropriations to use for tax fraud enforcement.
					Sec. 404. Local law enforcement liaison.
					TITLE V—Accelerating transition to a real-time tax system that
				protects taxpayers and reduces fraud
					Sec. 501. Improvement in access to information in the National
				Directory of New Hires for tax administration purposes.
					Sec. 502. Plan of action for transitioning to a real-time tax
				system.
				
			IProtecting
			 victims of tax-related identity theft
			101.Expedited
			 refunds for identity theft victimsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Treasury, or the Secretary’s
			 delegate, shall establish a plan of action to reduce the administrative time
			 required to process and resolve cases of identity theft in connection with tax
			 returns, including the issuance of refunds to legitimate taxpayers, to no more
			 than 90 days, on average.
			102.Single point
			 of contact for identity theft victimsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the Treasury, or the Secretary’s
			 delegate, shall establish new procedures to ensure that any taxpayer whose
			 return has been delayed or otherwise adversely affected due to identity theft
			 has a single point of contact at the Internal Revenue Service throughout the
			 processing of his or her case. The single point of contact shall track the case
			 of the taxpayer from start to finish and coordinate with other specialized
			 units to resolve case issues as quickly as possible.
			103.Enhancements
			 to IRS PIN Program
				(a)In
			 generalThe Secretary of the
			 Treasury, or the Secretary’s delegate, shall issue a personal identification
			 number to identity theft victims as soon as practicable after their true
			 identity has been established and verified.
				(b)ReportNot later than 360 days after the date of
			 enactment of this Act, the Secretary of the Treasury shall submit to Congress a
			 report analyzing the effectiveness of the program described in subsection (a)
			 in reducing tax fraud.
				104.Electronic
			 filing opt outNot later than
			 180 days after the date of enactment of this Act, the Secretary of the
			 Treasury, or the Secretary’s delegate, shall implement a program under which a
			 person who has filed an identity theft affidavit with the Secretary may elect
			 to prevent the processing of any Federal tax return submitted in an electronic
			 format by a person purporting to be such a person.
			IIShutting down
			 abusive identity theft and tax fraud schemes
			201.Restrictions
			 on ability to use prepaid cards for tax fraud
				(a)Accounts with
			 elevated risk of identity theft
					(1)In
			 generalNot later than 360 days after the date of the enactment
			 this Act, the Federal primary financial regulatory agencies, in consultation
			 with the Secretary of the Treasury, shall jointly prescribe regulations
			 requiring newly issued deposit or transaction account numbers, as the case may
			 be, to be distinguishable between verified accounts and at-risk
			 accounts.
					(2)DefinitionsAs
			 used in this section—
						(A)the term
			 at-risk account means any deposit account or transaction
			 account, including accounts associated with a prepaid access arrangement, that
			 is not a verified account;
						(B)the term
			 primary financial regulatory agency has the same meaning as in
			 section 2(12) of the Dodd-Frank Wall Street Reform and Consumer Protection Act
			 (12 U.S.C. 5301(12)); and
						(C)the term
			 verified account means any deposit account or transaction
			 account in which the identity of the account holder and any prepaid access
			 customer associated with the account is verified by—
							(i)customer
			 identification procedures that comply with section 5318(l) of title 31, United
			 States Code; and
							(ii)direct review of
			 an original, unexpired government-issued form of identification bearing a
			 photograph or similar safeguard, such as a driver’s license or passport.
							(b)GAO audit of
			 debit card issuers To ensure compliance with customer identification
			 requirements
					(1)Review and
			 evaluationThe Comptroller General of the United States shall
			 review and evaluate the effectiveness of the current Customer Identification
			 Program rules implementing the customer identification program requirements
			 under section 5318(l) of title 31, United States Code, as such rules apply to
			 the prepaid card industry.
					(2)Required
			 considerationsThe review and evaluation required under paragraph
			 (1) shall—
						(A)consider whether
			 weaknesses in current customer identification programs are contributing to
			 identity theft and financial loss, particularly with respect to tax fraud;
			 and
						(B)review
			 whether—
							(i)current
			 risk-based standards for customer identification are the best means to prevent
			 criminal use of prepaid cards and provide sufficient guidance and certainty to
			 the sellers and providers of prepaid access;
							(ii)current
			 exclusions from customer identification requirements, such as exclusions for
			 government benefit programs, are appropriate; and
							(iii)Federal
			 regulatory agencies exercise adequate oversight and supervision of customer
			 identification practices of the prepaid card industry.
							(3)Report to
			 CongressNot later than 360 days after the date of the enactment
			 this Act, the Comptroller General of the United States shall submit to Congress
			 a report—
						(A)on the findings
			 of the review and evaluation required under paragraph (1); and
						(B)containing any
			 recommendations or proposals for legislative or administrative action to
			 improve the customer identification practices of the prepaid card
			 industry.
						202.Limitation on
			 multiple tax refunds to the same account
				(a)In
			 generalNot later than 180
			 days after the date of enactment of this Act, the Secretary of the Treasury, or
			 the Secretary's delegate, shall issue regulations that restrict the delivery or
			 deposit of multiple tax refunds from the same tax year to the same individual
			 account or mailing address.
				(b)ExceptionThe regulation promulgated under subsection
			 (a) shall provide that the restrictions shall not apply in cases and situations
			 where the Secretary determines there is not a likelihood of tax fraud.
				IIIAdding critical
			 new protections to safeguard social security numbers
			301.Restriction on
			 access to the death master file
				(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Commissioner of the Social Security Administration shall vest all
			 responsibilities for the release of Social Security death records to
			 non-governmental persons or entities with the Secretary of Commerce through a
			 memorandum of understanding.
				(b)ProhibitionThe
			 Secretary of Commerce shall not disclose information contained in Social
			 Security death records to any non-governmental person or entity with respect to
			 any individual who has died at any time during the calendar year in which the
			 request for disclosure is made or the succeeding 2 calendar years unless such
			 person is certified under the program established under subsection (c).
				(c)Certification
			 program
					(1)In
			 generalThe Secretary of
			 Commerce shall establish a program—
						(A)to certify persons who are eligible to
			 access the information described in subsection (b) contained on the Death
			 Master File, and
						(B)to perform periodic and unscheduled audits
			 of certified persons to determine the compliance by such certified persons with
			 the requirements of the program.
						(2)CertificationA person shall not be certified nor remain
			 certified under the program established under paragraph (1) unless—
						(A)the Secretary of Commerce determines that
			 access to the information described in subsection (b) is appropriate
			 because—
							(i)such person has a legitimate interest in
			 preventing fraud or unauthorized financial transactions,
							(ii)such access will facilitate compliance by
			 such person with an applicable law, regulation, court order, or fiduciary
			 duty,
							(iii)such access
			 will facilitate timely and proper administration by such person of an insurance
			 policy or benefit program, or
							(iv)such person is
			 subject to disclosure requirements under section 502 of the Gramm-Leach-Bliley
			 Act (15 U.S.C. 6802), section 620 of the Fair Credit Reporting Act (15 U.S.C.
			 1681r), or any other Federal statute that the Secretary determines, following
			 notice and comment rulemaking, provides sufficient protection against improper
			 disclosure of information described in subsection (b), and
							(B)the Secretary of Commerce verifies that
			 such person has facilities and procedures in place to safeguard such
			 information, and experience in maintaining the confidentiality, security, and
			 appropriate use of such information.
						(3)FeesThe Secretary of Commerce shall establish
			 under section 9701 of title 31, United States Code, for the charge of fees
			 sufficient to cover all costs associated with evaluating applications for
			 certification and auditing, inspecting, and monitoring certified persons under
			 the program.
					(d)Imposition of
			 penalty
					(1)In
			 generalSubject to paragraph (2), any person who is certified
			 under the program established under subsection (c), who receives information
			 described in subsection (b), and who during the period of time described in
			 subsection (b)—
						(A)discloses such
			 information to any other person, or
						(B)uses any such
			 information to commit, or aid or abet, any criminal offense,
						shall pay a
			 penalty of $5,000 for each such disclosure or use, but the total amount imposed
			 under this subsection on such a person for any calendar year shall not exceed
			 $500,000.(2)ExceptionA
			 person who—
						(A)is certified
			 under the program established under subsection (c),
						(B)upon request by
			 another person, verifies that an individual is or is not deceased pursuant to
			 information contained on the Death Master File, and
						(C)does not disclose
			 any additional information described in subsection (b),
						shall not be
			 subject to a penalty pursuant to paragraph (1).(e)Exemption from
			 Freedom of Information Act requirement with respect to certain records of
			 deceased individuals
					(1)In
			 generalSubsequent to the date on which the Secretary of Commerce
			 establishes the program described in subsection (c)(1), the Social Security
			 Administration shall not be compelled to disclose any information described in
			 subsection (b) to any non-governmental person or entity who is not certified
			 under such program.
					(2)Treatment of
			 informationFor purposes of section 552 of title 5, United States
			 Code, this section shall be considered a statute described in subsection
			 (b)(3)(B) of such section 552.
					302.Prohibiting
			 the display of Social Security account numbers on newly issued Medicare
			 identification cards and communications provided to Medicare
			 beneficiaries
				(a)In
			 generalNot later than 2 years after the date of the enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall establish and begin to implement
			 procedures to eliminate the unnecessary collection, use, and display of Social
			 Security account numbers of Medicare beneficiaries.
				(b)Newly issued
			 medicare cards and communications provided to beneficiaries
					(1)Newly issued
			 cards
						(A)In
			 generalNot later than 4 years after the date of enactment of
			 this Act, the Secretary of Health and Human Services, in consultation with the
			 Commissioner of Social Security, shall ensure that each newly issued Medicare
			 identification card meets the requirements described in subparagraph
			 (B).
						(B)Requirements
							(i)In
			 generalSubject to clauses (ii) and (iii), the requirements
			 described in this subparagraph are, with respect to a Medicare identification
			 card, that the card does not display or electronically store (in an unencrypted
			 format) a Medicare beneficiary’s Social Security account number.
							(ii)ExceptionThe
			 Secretary may waive the requirements under clause (i) in the case where the
			 health insurance claim number of a beneficiary is the Social Security number of
			 the beneficiary, the beneficiary's spouse, or another individual.
							(iii)Use of
			 partial account numberThe Secretary of Health and Human
			 Services, in consultation with the Commissioner of Social Security, may provide
			 for the use of a partial Social Security account number on a Medicare
			 identification card if the Secretary determines that such use does not allow an
			 unacceptable risk of fraudulent use.
							(2)Communications
			 provided to beneficiariesNot later than 4 years after the date
			 of enactment of this Act, the Secretary of Health and Human Services shall
			 prohibit the display of a Medicare beneficiary’s Social Security account number
			 on written or electronic communication provided to the beneficiary unless the
			 Secretary, in consultation with the Commissioner of Social Security, determines
			 that inclusion of Social Security account numbers on such communications is
			 essential for the operation of the Medicare program.
					(c)Medicare
			 beneficiary definedIn this section, the term Medicare
			 beneficiary means an individual entitled to, or enrolled for, benefits
			 under part A of title XVIII of the Social Security Act (42 U.S.C. 1395c et
			 seq.) or enrolled for benefits under part B of such title (42 U.S.C. 1395j et
			 seq.).
				(d)Conforming
			 amendments
					(1)Reference in
			 the Social Security ActSection 205(c)(2)(C) of the Social
			 Security Act (42 U.S.C. 405(c)(2)(C)) is amended—
						(A)by moving clause
			 (x), as added by section 1414(a)(2) of the Patient Protection and Affordable
			 Care Act (Public Law 111–148), 6 ems to the left;
						(B)by redesignating
			 clause (x), as added by section 2(a)(1) of the Social Security Number
			 Protection Act of 2010 (42 U.S.C. 1305 note), as clause (xii); and
						(C)by adding after
			 clause (xii), as redesignated by subparagraph (B), the following new
			 clause:
							
								(xiii)Subject to section 302 of the
				Identity Theft and Tax Fraud Prevention Act
				of 2013, social security account numbers shall not be displayed
				on Medicare identification cards or on communications provided to Medicare
				beneficiaries.
								.
						(2)Access to
			 informationSection 205(r) of the Social Security Act (42 U.S.C.
			 405(r)) is amended by adding at the end the following new paragraph:
						
							(10)To prevent and identify fraudulent
				activity, the Commissioner shall upon the request of the Attorney General or
				upon the request of the Secretary of Health and Human Services enter into a
				reimbursable agreement with the Attorney General or the Secretary to provide
				information collected under paragraph (1) if—
								(A)the requirements of subparagraphs (A)
				and (B) of paragraph (3) are met; and
								(B)such agreement includes appropriate
				provisions to protect the confidentiality of information provided by the
				Commissioner under such
				agreement.
								.
					(e)Pilot
			 program
					(1)EstablishmentThe
			 Secretary shall establish a pilot program utilizing smart card technology to
			 evaluate—
						(A)the applicability
			 of smart card technology to the Medicare program under title XVIII of the
			 Social Security Act (42 U.S.C. 1395 et seq.), including the applicability of
			 such technology to Medicare beneficiaries or Medicare providers; and
						(B)whether such
			 cards would be effective in preventing fraud under the Medicare program.
						(2)Implementation
						(A)Initial
			 implementationThe Secretary shall implement the pilot program
			 under this subsection not later than 1 year after the date of enactment of this
			 Act.
						(B)Scope and
			 durationThe Secretary shall conduct the pilot program—
							(i)in
			 not less than 2 States; and
							(ii)for a period of
			 not less than 180 days or more than 2 years.
							(3)ReportNot
			 later than 12 months after the completion of the pilot program under this
			 subsection, the Secretary shall submit to the appropriate committees of
			 Congress and make available to the public a report that includes the
			 following:
						(A)A summary of the
			 pilot program and findings, including—
							(i)the
			 costs or savings to the Medicare program as a result of the implementation of
			 the pilot program;
							(ii)whether the use
			 of smart card technology resulted in improvements in the quality of care
			 provided to Medicare beneficiaries under the pilot program; and
							(iii)whether such
			 technology was useful in preventing or detecting fraud, waste, and abuse in the
			 Medicare program.
							(B)Recommendations
			 regarding whether the use of smart card technology should be expanded under the
			 Medicare program.
						(4)DefinitionsIn
			 this subsection:
						(A)Medicare
			 providerThe term Medicare provider includes a
			 provider of services (as defined in section 1861(u) of the Social Security Act
			 (42 U.S.C. 1395x(u))) and a supplier (as defined in section 1861(d) of such Act
			 (42 U.S.C. 1395x(d))).
						(B)SecretaryThe
			 term Secretary means the Secretary of Health and Human
			 Services.
						(C)Smart
			 cardThe term smart card means identification used
			 by a Medicare beneficiary or a Medicare provider that includes anti-fraud
			 attributes. Such a card—
							(i)may
			 rely on existing commercial data transfer networks or on a network of
			 proprietary card readers or databases; and
							(ii)may
			 include—
								(I)cards using
			 technology adapted from the financial services industry;
								(II)cards containing
			 individual biometric identification, provided that such identification is
			 encrypted and not contained in any central database;
								(III)cards adapting
			 technology and processes utilized in the TRICARE program under chapter 55 of
			 title 10, United States Code, or by the Veterans’ Administration; or
								(IV)such other
			 technology as the Secretary determines appropriate.
								303.Prohibition of
			 the display, sale, or purchase of Social Security numbers
				(a)Prohibition
					(1)In
			 generalChapter 47 of title 18, United States Code, is amended by
			 inserting after section 1028A the following:
						
							1028B.Prohibition
				of the display, sale, or purchase of Social Security numbers
								(a)DefinitionsIn
				this section:
									(1)DisplayThe
				term display means to intentionally communicate or otherwise make
				available (on the Internet or in any other manner) to the general public an
				individual’s Social Security number.
									(2)PersonThe
				term person means any individual, partnership, corporation, trust,
				estate, cooperative, association, or any other entity.
									(3)PurchaseThe
				term purchase means providing directly or indirectly, anything of
				value in exchange for a Social Security number.
									(4)SaleThe
				term sale means obtaining, directly or indirectly, anything of
				value in exchange for a Social Security number.
									(5)StateThe
				term State means any State of the United States, the District of
				Columbia, Puerto Rico, the Northern Mariana Islands, the United States Virgin
				Islands, Guam, American Samoa, and any territory or possession of the United
				States.
									(b)Limitation on
				displayNo person may display any individual’s Social Security
				number to the general public without the affirmatively expressed consent of the
				individual.
								(c)Limitation on
				sale or purchaseExcept as otherwise provided in this section, no
				person may sell or purchase any individual’s Social Security number without the
				affirmatively expressed consent of the individual.
								(d)Prerequisites
				for consentIn order for consent to exist under subsection (b) or
				(c), the person displaying or seeking to display, selling or attempting to
				sell, or purchasing or attempting to purchase, an individual’s Social Security
				number shall—
									(1)inform the
				individual of the general purpose for which the number will be used, the types
				of persons to whom the number may be available, and the scope of transactions
				permitted by the consent; and
									(2)obtain the
				affirmatively expressed consent (electronically or in writing) of the
				individual.
									(e)ExceptionsNothing
				in this section shall be construed to prohibit or limit the display, sale, or
				purchase of a Social Security number—
									(1)required,
				authorized, or excepted under any Federal law;
									(2)for a public
				health purpose, including the protection of the health or safety of an
				individual in an emergency situation;
									(3)for a national
				security purpose;
									(4)for a law
				enforcement purpose, including the investigation of fraud and the enforcement
				of a child support obligation;
									(5)if the display,
				sale, or purchase of the number is for a use occurring as a result of an
				interaction between businesses, governments, or business and government
				(regardless of which entity initiates the interaction), including, but not
				limited to—
										(A)the prevention of
				fraud (including fraud in protecting an employee’s right to employment
				benefits);
										(B)the facilitation
				of credit checks or the facilitation of background checks of employees,
				prospective employees, or volunteers;
										(C)the retrieval of
				other information from other businesses, commercial enterprises, government
				entities, or private nonprofit organizations; or
										(D)when the
				transmission of the number is incidental to, and in the course of, the sale,
				lease, franchising, or merger of all, or a portion of, a business;
										(6)if the transfer
				of such a number is part of a data matching program involving a Federal, State,
				or local agency; or
									(7)if such number is
				required to be submitted as part of the process for applying for any type of
				Federal, State, or local government benefit or program;
									except
				that, nothing in this subsection shall be construed as permitting a
				professional or commercial user to display or sell a Social Security number to
				the general public.(f)LimitationNothing
				in this section shall prohibit or limit the display, sale, or purchase of
				Social Security numbers as permitted under title V of the Gramm-Leach-Bliley
				Act, or for the purpose of affiliate sharing as permitted under the
				Fair Credit Reporting Act, except
				that no entity regulated under such Acts may make Social Security numbers
				available to the general public, as may be determined by the appropriate
				regulators under such Acts. For purposes of this subsection, the general public
				shall not include affiliates or unaffiliated third-party business entities as
				may be defined by the appropriate
				regulators.
								.
					(2)Conforming
			 amendmentThe chapter analysis for chapter 47 of title 18, United
			 States Code, is amended by inserting after the item relating to section 1028
			 the following:
						
							
								1028B. Prohibition of the display, sale,
				or purchase of Social Security
				numbers.
							
							.
					(b)Study;
			 report
					(1)In
			 generalThe Attorney General shall conduct a study and prepare a
			 report on all of the uses of Social Security numbers permitted, required,
			 authorized, or excepted under any Federal law. The report shall include a
			 detailed description of the uses allowed as of the date of enactment of this
			 Act, the impact of such uses on privacy and data security, and shall evaluate
			 whether such uses should be continued or discontinued by appropriate
			 legislative action.
					(2)ReportNot
			 later than 1 year after the date of enactment of this Act, the Attorney General
			 shall report to Congress findings under this subsection. The report shall
			 include such recommendations for legislation based on criteria the Attorney
			 General determines to be appropriate.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date that is 30 days after the date on which the final regulations promulgated
			 under section 5 are published in the Federal Register.
				304.Criminal
			 penalties for the misuse of a Social Security number
				(a)Prohibition of
			 wrongful use as personal identification numberNo person may
			 obtain any individual’s Social Security number for purposes of locating or
			 identifying an individual with the intent to physically injure, harm, or use
			 the identity of the individual for any illegal purpose.
				(b)Criminal
			 sanctionsSection 208(a) of the Social Security Act (42 U.S.C. 408(a)) is
			 amended—
					(1)in paragraph (8),
			 by inserting or after the semicolon; and
					(2)by inserting
			 after paragraph (8) the following:
						
							(9)except as
				provided in subsections (e) and (f) of section 1028B of title 18, United States
				Code, knowingly and willfully displays, sells, or purchases (as those terms are
				defined in section 1028B(a) of title 18, United States Code) any individual’s
				Social Security account number without having met the prerequisites for consent
				under section 1028B(d) of title 18, United States Code; or
							(10)obtains any
				individual’s Social Security number for the purpose of locating or identifying
				the individual with the intent to injure or to harm that individual, or to use
				the identity of that individual for an illegal
				purpose;
							.
					305.Civil actions
			 and civil penalties
				(a)Civil action in
			 State courts
					(1)In
			 generalAny individual aggrieved by an act of any person in
			 violation of this Act or any amendments made by this Act may, if otherwise
			 permitted by the laws or rules of the court of a State, bring in an appropriate
			 court of that State—
						(A)an action to
			 enjoin such violation;
						(B)an action to
			 recover for actual monetary loss from such a violation, or to receive up to
			 $500 in damages for each such violation, whichever is greater; or
						(C)both such
			 actions.
						It shall be
			 an affirmative defense in any action brought under this paragraph that the
			 defendant has established and implemented, with due care, reasonable practices
			 and procedures to effectively prevent violations of the regulations prescribed
			 under this Act. If the court finds that the defendant willfully or knowingly
			 violated the regulations prescribed under this subsection, the court may, in
			 its discretion, increase the amount of the award to an amount equal to not more
			 than 3 times the amount available under subparagraph (B).(2)Statute of
			 limitationsAn action may be commenced under this subsection not
			 later than the earlier of—
						(A)5 years after the
			 date on which the alleged violation occurred; or
						(B)3 years after the
			 date on which the alleged violation was or should have been reasonably
			 discovered by the aggrieved individual.
						(3)Nonexclusive
			 remedyThe remedy provided under this subsection shall be in
			 addition to any other remedies available to the individual.
					(b)Civil
			 penalties
					(1)In
			 generalAny person who the Attorney General determines has
			 violated any section of this Act or of any amendments made by this Act shall be
			 subject, in addition to any other penalties that may be prescribed by
			 law—
						(A)to a civil
			 penalty of not more than $5,000 for each such violation; and
						(B)to a civil
			 penalty of not more than $50,000, if the violations have occurred with such
			 frequency as to constitute a general business practice.
						(2)Determination
			 of violationsAny willful violation committed contemporaneously
			 with respect to the Social Security numbers of 2 or more individuals by means
			 of mail, telecommunication, or otherwise, shall be treated as a separate
			 violation with respect to each such individual.
					(3)Enforcement
			 proceduresThe provisions of section 1128A of the
			 Social Security Act (42 U.S.C.
			 1320a–7a), other than subsections (a), (b), (f), (h), (i), (j), (m), and (n)
			 and the first sentence of subsection (c) of such section, and the provisions of
			 subsections (d) and (e) of section 205 of such Act (42 U.S.C. 405) shall apply
			 to a civil penalty action under this subsection in the same manner as such
			 provisions apply to a penalty or proceeding under section 1128A(a) of such Act
			 (42 U.S.C. 1320a–7a(a)), except that, for purposes of this paragraph, any
			 reference in section 1128A of such Act (42 U.S.C. 1320a–7a) to the Secretary
			 shall be deemed to be a reference to the Attorney General.
					IVStrengthening
			 laws and improving enforcement against tax-related identity theft
			401.Criminal
			 penalty for using a false identity in connection with tax fraud
				(a)In
			 generalSection 7206 of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 Any person and inserting the following:
						
							(a)In
				generalAny person
							,
				and
					(2)by adding at the
			 end the following new subsection:
						
							(b)Use of false
				identityAny person who willfully misappropriates another
				person's taxpayer identity (as defined in section 6103(b)(6)) for the purpose
				of making any list, return, account, statement, or other document submitted to
				the Secretary under the provisions of this title shall be guilty of a felony
				and, upon conviction thereof, shall be fined not more than $250,000 ($500,000
				in the case of a corporation) or imprisoned not more than 5 years, or both,
				together with the costs of
				prosecution.
							.
					(b)Aggravated
			 identity theftSection 1028A(c) of title 18, United States Code,
			 is amended by striking or at the end of paragraph (10), by
			 striking the period at the end of paragraph (11) and inserting ;
			 or, and by adding at the end the following new paragraph:
					
						(12)section 7206(b)
				of the Internal Revenue Code of 1986 (relating to use of false identity in
				connection with tax
				fraud).
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to offenses
			 committed after the date of the enactment of this Act.
				402.Increased
			 penalty for improper disclosure or use of information by preparers of
			 returns
				(a)In
			 generalSection 6713(a) of the Internal Revenue Code of 1986 is
			 amended—
					(1)by striking
			 $250 and inserting $1,000, and
					(2)by striking
			 $10,000 and inserting $50,000.
					(b)Criminal
			 penaltySection 7216(a) of the Internal Revenue Code of 1986 is
			 amended by striking $1,000 and inserting
			 $100,000.
				(c)Effective
			 dateThe amendments made by this section shall apply to
			 disclosures or uses after the date of the enactment of this Act.
				403.Authority to
			 transfer Internal Revenue Service appropriations to use for tax fraud
			 enforcementFor any fiscal
			 year, the Commissioner of Internal Revenue may transfer not more than
			 $10,000,000 to the Enforcement account of the Internal Revenue
			 Service from amounts appropriated to other Internal Revenue Service accounts.
			 Any amounts so transferred shall be used solely for the purposes of preventing
			 and resolving potential cases of tax fraud.
			404.Local law
			 enforcement liaison
				(a)EstablishmentThe
			 Commissioner of Internal Revenue shall establish within the Criminal
			 Investigation Division of the Internal Revenue Service the position of Local
			 Law Enforcement Liaison.
				(b)DutiesThe
			 Local Law Enforcement Liaison shall serve as the primary source of contact for
			 State and local law enforcement authorities with respect to tax-related
			 identity theft and other tax fraud matters, having duties that shall
			 include—
					(1)receiving
			 information from State and local law enforcement authorities;
					(2)responding to
			 inquiries from State and local law enforcement authorities;
					(3)administering
			 authorized information-sharing initiatives with State or local law enforcement
			 authorities and reviewing the performance of such initiatives;
					(4)ensuring any
			 information provided through authorized information-sharing initiatives with
			 State or local law enforcement authorities is used only for the prosecution of
			 identity theft-related crimes and not re-disclosed to third parties; and
					(5)any other duties
			 as delegated by the Commissioner of Internal Revenue.
					VAccelerating
			 transition to a real-time tax system that protects taxpayers and reduces
			 fraud
			501.Improvement in
			 access to information in the National Directory of New Hires for tax
			 administration purposes
				(a)In generalParagraph (3) of section 453(i) of the
			 Social Security Act (42 U.S.C. 653(i))
			 is amended to read as follows:
					
						(3)Administration of Federal tax
				lawsThe Secretary of the
				Treasury shall have access to the information in the National Directory of New
				Hires for purposes of administering the Internal Revenue Code of
				1986.
						.
				(b)Effective
			 dateThe amendment made by
			 this section shall take effect on the date of the enactment of this Act.
				502.Plan of action
			 for transitioning to a real-time tax systemNot later than 270 days after the date of
			 enactment of this Act, the Secretary of the Treasury, or the Secretary's
			 delegate, shall submit to Congress a report analyzing and outlining options and
			 potential timelines for moving toward a tax system that reduces burdens on
			 taxpayers and decreases tax fraud through real-time information
			 matching.
			
